DETAILED ACTION

All rejections and claim objections from the previous Official Action not repeated below have been withdrawn. 
Claims 1-6, 8, 9, 11, 12 and 31 are under consideration. 
Claims 13-23 remain withdrawn.
Claims 1 and 31 have been amended to recite that the food product is at a from about 100 °F to about 120 °F “while being sanitized” with the antimicrobial composition the antimicrobial composition is at a temperature from about 100 °F to about 120 °F “while sanitizing the food product”. The manner in which the sanitizer is applied “while being sanitized” or “sanitizing the food product” are process limitations that do not alter the structure or ingredients of the product.  
This Official Action is Final. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-6, 8, 9, 11, 12 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over MCCUE et al. United States Patent No. 5,908,854 (MCCUE) and COMPADRE et al. United States Patent No. 6,864,269 (COMPADRE). 
As to claims 1-3, 5 and 6, MCCUE teaches a composition for sanitizing comprising at least one quaternary ammonium compound (QAC) having a homologous formula to Formula I or Formula II recited in claim 1 (Col. 1, lines 5-8, Col. 2, line 1 -Col. 3, line 4).  “A prima facie case of obviousness may 
The composition of MCCUE is alkaline and comprises a pH adjusting agent such as sodium hydroxide as recited in claim 1. (Abstract, Col. 4, lines 8-12). The composition of MCCUE is disclosed to comprise 0.1 wt% to 25 wt% QAC. (Col. 3, lines 48-53). The sanitizing composition of MCCUE is disclosed to be prepared as a concentrate which may then be diluted in water in a weight of volume ratio of composition: water of 1:0-1:250. (Col. 4, lines 45-47). 
MCCUE is silent regarding the composition comprising a solubility enhancing agent such as propylene glycol or glycerol.
COMPADRE teaches a sanitizing composition concentrate comprising at least one QAC having a homologous formula to Formula I or Formula II recited in claim 1. (Col. 1, lines 15-17, Col. 11, lines 39-65). COMPADRE further teaches that “It is difficult to prepare concentrated solutions of QACs in water alone because the QAC precipitates out of solution. In fact, it is difficult to get more than about 5 to about 10% QACs, and under some conditions more than 1% of QAC in solution, depending upon the 
The solutions of QAC disclosed by COMPADRE comprise 10-50 %wt QAC with the balance made up of solubility enhancing agent and water if necessary (Col. 9, line 40-Col. 5 line 9). The solution is disclosed to comprise up to 70 %wt solubility enhancing agent (Col. 10, lines 56-65). Propylene glycol and glycerol are disclosed to be useful solubility enhancing agents (Col. 10, lines 35-40).
Both MCCUE and COMPADRE are directed towards sanitizing compositions comprising quaternary ammonium compounds as recited in claim 1. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a solubility enhancing agent such as propylene glycol or glycerol in the composition of MCCUE in order to improve the solubility of the QAC, prevent extensive foaming upon dilution of the concentrate as well as to provide a concentrated QAC solution that resists precipitation, has a minimal risk of spoilage or limited shelf life and enhances end-user safety. Inclusion of propylene glycol or glycerol solubility enhancing agents in the composition of MCCUE in the proportions disclosed by COMPADRE would have produced a composition having homologous QAC and the same rest of the components recited in claims 1 and 5 in proportions that overlap or encompass those recited in claims 1 -3 and 6. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I). 
Regarding the recitation in claim 1 that the composition comprises a food product selected from the group consisting of a poultry, pork, beef, seafood, fruit and vegetable, COMPADRE teaches that QAC compositions are useful for sanitizing chickens which are subsequently packaged without further washing or rinsing. The method optionally includes at least one washing step (Col. 13, lines 36-47).   As to the recitation that the antimicrobial composition is present with “less than about 25 ppm”, it is noted that this includes trace amounts of the antimicrobial composition.  It would have been obvious to one skilled in the art that optional wash steps would leave trace amounts of the antimicrobial composition.
 The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also in re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07). Given that this modification of MCCUE with COMPADRE would result in a food product comprising poultry and a sanitizing composition comprising the same or homologous components to that recited in claim 1, the sanitizing composition and the poultry would necessarily be separable as required by claim 1.
 MCCUE is silent regarding the food product and sanitizing composition being at a temperature of about 100°F to about 120°F recited in claim 1.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges 
As such, the modification of MCCUE with COMPADRE renders obvious the limitations of claims 1 -3, 5 and 6. 
It is noted that claims 1 and 31 have been amended to recite that the food product is at a from about 100 °F to about 120 °F while being sanitized with the antimicrobial composition the antimicrobial composition is at a temperature from about 100 °F to about 120 °F while sanitizing the food product. This is a product by process recitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). The claims are product claims and have been examined on that basis. The composition is directed to an antimicrobial composition and a food product, as claimed.  The manner in which the sanitizer is applied “while being sanitized” or “sanitizing the food product” are process limitations that do not alter the structure or ingredients of the product.  
Regarding claim 4, MCCUE teaches that the composition has a pH in the range of about 6.0 to 12.0. (Col. 4, lines 8-9) This range encompasses the range recited in claim 4. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
As to claims 8 and 9, these claims recite limitations regarding the intended use of the composition recited in claim 1. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.  It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention 

Claims 11 and 12 recite product-by-process limitations that do not distinguish the composition recited in claim 1 from MCCUE modified with COMPADRE. Nonetheless, both MCCUE and COMPADRE disclose producing the compositions as concentrates and therefore the modification of MCCUE with COMPADRE renders the limitations of these claims obvious.
As to claim 31, MCCUE teaches a composition for sanitizing comprising mixtures of two or more quaternary ammonium compound (QAC) having the same formula as Formula I or Formula II recited in claim 31. (Col. 1, lines 5-8, Col. 2, line 1 -Col. 3, line 8).  Aside from Formula I and Formula II, Claim 31 recites the same limitations as claim 1. As such, claim 31 is rendered obvious by the modification of MCCUE with COMPADRE for the reasons stated with regard to claim 1 above.

Claims 1-6, 8, 9, 11, 12 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over MCCUE et al. United States Patent No. 5,908,854 (MCCUE), COMPADRE et al. United States Patent No. 6,864,269 (COMPADRE) and United States Patent Application Publication No.  20070292305 (DEMPSEY). 
As to claims 1-3, 5 and 6, MCCUE teaches a composition for sanitizing comprising at least one quaternary ammonium compound (QAC) having a homologous formula to Formula I or Formula II recited in claim 1 (Col. 1, lines 5-8, Col. 2, line 1 -Col. 3, line 4).  “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of 
The composition of MCCUE is alkaline and comprises a pH adjusting agent such as sodium hydroxide as recited in claim 1. (Abstract, Col. 4, lines 8-12). The composition of MCCUE is disclosed to comprise 0.1 wt% to 25 wt% QAC. (Col. 3, lines 48-53). The sanitizing composition of MCCUE is disclosed to be prepared as a concentrate which may then be diluted in water in a weight of volume ratio of composition: water of 1:0-1:250. (Col. 4, lines 45-47). 
MCCUE is silent regarding the composition comprising a solubility enhancing agent such as propylene glycol or glycerol.
COMPADRE teaches a sanitizing composition concentrate comprising at least one QAC having a homologous formula to Formula I or Formula II recited in claim 1. (Col. 1, lines 15-17, Col. 11, lines 39-65). COMPADRE further teaches that “It is difficult to prepare concentrated solutions of QACs in water alone because the QAC precipitates out of solution. In fact, it is difficult to get more than about 5 to about 10% QACs, and under some conditions more than 1% of QAC in solution, depending upon the temperature of the solution without the aid of solubility enhancing agents. However, the present inventors have determined that concentrated solutions of QACs can be prepared, if prepared in 
The solutions of QAC disclosed by COMPADRE comprise 10-50 %wt QAC with the balance made up of solubility enhancing agent and water if necessary (Col. 9, line 40-Col. 5 line 9). The solution is disclosed to comprise up to 70 %wt solubility enhancing agent (Col. 10, lines 56-65). Propylene glycol and glycerol are disclosed to be useful solubility enhancing agents (Col. 10, lines 35-40).
Both MCCUE and COMPADRE are directed towards sanitizing compositions comprising quaternary ammonium compounds as recited in claim 1. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a solubility enhancing agent such as propylene glycol or glycerol in the composition of MCCUE in order to improve the solubility of the QAC, prevent extensive foaming upon dilution of the concentrate as well as to provide a concentrated QAC solution that resists precipitation, has a minimal risk of spoilage or limited shelf life and enhances end-user safety. Inclusion of propylene glycol or glycerol solubility enhancing agents in the composition of MCCUE in the proportions disclosed by COMPADRE would have produced a composition having homologous QAC and the same rest of the components recited in claims 1 and 5 in proportions that overlap or encompass those recited in claims 1 -3 and 6. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I). 
Regarding the recitation in claim 1 that the composition comprises a food product selected from the group consisting of a poultry, pork, beef, seafood, fruit and vegetable, COMPADRE teaches that QAC compositions are useful for sanitizing chickens which are subsequently packaged without further washing or rinsing. The method optionally includes at least one washing step (Col. 13, lines 36-47).   As to the recitation that the antimicrobial composition is present with “less than about 25 ppm”, it is noted that this includes trace amounts of the antimicrobial composition.  It would have been obvious to one skilled in the art that optional wash steps would leave trace amounts of the antimicrobial composition.
 The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (“Reading a list and selecting a known compound to meet known 
 MCCUE and COMPADRE are silent regarding the food product and sanitizing composition being at a temperature of about 100°F to about 120°F recited in claim 1.  
It is noted that claims 1 and 31 have been amended to recite that the food product is at a from about 100 °F to about 120 °F while being sanitized with the antimicrobial composition the antimicrobial composition is at a temperature from about 100 °F to about 120 °F while sanitizing the food product. This is a product by process recitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  DEMPSEY teaches that temperature, humidity, concentration, and time all affect a sterilization process [0057]. Thus, DEMPSEY shows that even if the temperatures of the product by process recitations are considered to result in a structural difference that the sterilization temperature is a result effective variable that would have been optimized by the skilled artisan in conjunction with the humidity, concentration and time parameters. 
 DEMPSEY, while being a medical device sterilizer, is analogous art as it is within the same field of endeavor of sterilizing and solves the same problems of what conditions to use to properly sterilize that the applicant faced.
It would have been obvious to modify the above-identified references with the parameters of DEMPSEY, DEMPSEY teaches that temperature, humidity, concentration, and time all affect a sterilization process. 
Regarding claim 4, MCCUE teaches that the composition has a pH in the range of about 6.0 to 12.0. (Col. 4, lines 8-9) This range encompasses the range recited in claim 4. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
As to claims 8 and 9, these claims recite limitations regarding the intended use of the composition recited in claim 1. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.  It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art composition is capable of performing the intended use.  Given that MCCUE and COMPADRE disclose sanitizing compositions as presently claimed, it is clear that the modification of MCCUE to incorporate solubility enhancing agent would be capable of performing the intended use, i.e. sanitization, presently claimed as required in the above cited portion of the MPEP.

Claims 11 and 12
As to claim 31, MCCUE teaches a composition for sanitizing comprising mixtures of two or more quaternary ammonium compound (QAC) having the same formula as Formula I or Formula II recited in claim 31. (Col. 1, lines 5-8, Col. 2, line 1 -Col. 3, line 8).  Aside from Formula I and Formula II, Claim 31 recites the same limitations as claim 1. As such, claim 31 is rendered obvious by the modification of MCCUE with COMPADRE for the reasons stated with regard to claim 1 above.

Response to Arguments
Applicant's arguments filed October 23, 2020 have been fully considered but they are not persuasive.  The applicant argues that nothing in MCCUE and COMPADRE teaches or suggests a food product composition wherein the food product is at a temperature from about 100 °F to about 120 °F, and wherein the antimicrobial composition is at a temperature from about 100 °F to about 120 °F.  .").  
This is a product by process recitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). The claims are product claims and have been examined on that basis. The composition is directed to an antimicrobial composition and a food product, as claimed.  The manner in which the 
Moreover, the instantly claimed temperature range has not been demonstrated to be critical to the product presently claimed and therefore does not provide a patentable distinction over the prior art. Moreover, the level of ordinary skill in the art dictates that chicken is subjected to cooking prior to consumption and as such would necessarily pass through the temperature range claimed and therefore the instant product is a credible intermediate product in the conventional preparation of chicken. Therefore, the temperature ranges claimed are merely obvious variants of the prior art.  Indeed, whether one sterilizes and then heats the chicken or heats the chicken during sterilization the skilled artisan still ends up with heated/cooked sterile chicken.  
Moreover, the applicant’s attention is directed to the rejection of MCCUE, COMPADRE and DEMPSEY.  DEMPSEY further shows that even if the temperatures of the product by process recitations are considered to result in a structural difference that the sterilization temperature is a result effective variable and would have been optimized by the skilled artisan in conjunction with the humidity, concentration and time parameters. 
The applicant also argues that both MCCUE and COMPADRE are silent with respect to a composition configured to leave the food product with “less than about 25 ppm residue” of the antimicrobial composition left on the food product. COMPADRE teaches that QAC compositions are useful for sanitizing chickens which are subsequently packaged without further washing or rinsing. The method optionally includes at least one washing step (Col. 13, lines 36-47).   As to the recitation that the antimicrobial composition is present with “less than about 25 ppm”, it is noted that this includes trace amounts of the antimicrobial composition.  It would have been obvious to one skilled in the art that optional wash steps of COMPADRE would leave trace amounts of the antimicrobial composition.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        /DONALD R SPAMER/Primary Examiner, Art Unit 1799